Appeal by the defendant from an order of the Supreme Court, Richmond County (Rooney, J.), dated December 22, 2009, which denied his motion for resentencing pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon a jury verdict, on September 24, 1999.
Ordered that the order is affirmed.
The Supreme Court providently exercised its discretion in denying, on substantial justice grounds, the defendant’s motion *771for resentencing pursuant to CPL 440.46 (see CPL 440.46 [3]; see also L 2004, ch 738, § 23). The defendant had been convicted of two prior violent felonies, and during his approximately 10-year incarceration on the instant offense, he received disciplinary tickets for twelve tier II and five tier III infractions, including tickets for violent conduct and possessing contraband (see People v Winfield, 59 AD3d 747, 747-748 [2009]; People v Perez, 57 AD3d 921, 922 [2008]; People v Flores, 50 AD3d 1156, 1156-1157 [2008]). Mastro, J.P., Dickerson, Eng and Lott, JJ., concur.